UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 22, 2010 AGR TOOLS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52043 98-0480810 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1944 Bayview Court Kelowna, British Columbia, Canada V1Z 3L8 (Address of principal executive offices) 250-826-4101 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Events AGR Tools, Inc. announced today that management has reached an agreement with the management of AGR Stone & Tools USA, Inc. on a merger completion date of May 7, 2010, pending completion of the necessary audit and regulatory filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 22, 2010 AGR Tools, Inc. (Registrant) By:/s/G.M. Rock Rutherford G.M. Rock Rutherford President and Chief Executive Officer
